The defendants were charged as trustees of Willoughby in the Gibson suit because of the erroneous statement in their disclosure that they were indebted to him. If the facts as to their liability had been correctly stated, and it had appeared that their indebtedness was to the firm of Gale Willoughby, they would not have been chargeable. The interest of one partner in a debt due to the firm cannot be attached by trustee process in an action against him alone. Morrison v. Blodgett, 8 N.H. 238; French v. Rogers, 16 N.H. 177; Burnham v. Hopkinson, 17 N.H. 259; Hanson v. Davis,19 N.H. 133; Treadwell v. Brown, 41 N.H. 12; Weaver v. Rogers, 44 N.H. 112; Hawes v. Waltham, 18 Pick. 451; Foot v. Hunkins, 14 Allen 17; Tobey v. McFarlin, 115 Mass. 98. It is to be assumed that the defendants knew to whom they were indebted, and the payment of the erroneous judgment recovered against them by their own fault cannot avail them in this action. The plaintiffs are not bound by that judgment. A trustee's disclosure is not evidence in his favor in another proceeding, and a judgment against a trustee is not evidence for him in an action by his creditor for any other purpose than to show the amount for which he was charged. Puffer v. Graves,26 N.H. 256; Jones v. Roberts, 60 N.H. 216. Payment of a judgment obtained against them upon an admission of indebtedness to Willoughby did not discharge the defendants' indebtedness to Gale  Willoughby. The plaintiffs were in no way affected by the defendants' erroneous admission in the Gibson suit. *Page 184 
Nelson v. Sanborn, 64 N.H. 310. The plaintiffs have not been guilty of any fraud or misconduct. This is not an action to recover a debt which has been discharged by one copartner and paid by a setoff of his private debt (Chase v. Bean, 58 N.H. 183), and there should be
Judgment for the plaintiffs.
CARPENTER, J., did not sit: the others concurred.